                          Case 18-11736-KG             Doc 575         Filed 01/24/19        Page 1 of 10



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         ----------------------------------------------------------x
                                                                   :
         In re:                                                    :   Chapter 11
                                                                   :
         HERITAGE HOME GROUP LLC, et al., :                            Case No. 18-11736 (KG)
                                                                   :
                           Debtors.1                               :   Jointly Administered
                                                                   :
                                                                   :   Hearing Date: To be determined.
                                                                       Objection Deadline: February 7, 2019 at 4:00 p.m. (ET)
         ----------------------------------------------------------x

                DEBTORS’ SECOND MOTION FOR ENTRY OF AN ORDER, PURSUANT TO
                   SECTION 1121(d) OF THE BANKRUPTCY CODE, EXTENDING THE
                   EXCLUSIVE PERIODS FOR THE FILING OF A CHAPTER 11 PLAN
                         AND SOLICITATION OF ACCEPTANCES THEREOF

                           The above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) hereby file this motion (the “Motion”) for entry of an order, substantially in the form

         attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 1121(d) of title 11 of

         the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), extending the

         Debtors’ exclusive periods for the filing of a chapter 11 plan and the solicitation of acceptances

         thereof by approximately ninety (90) days, and respectfully represent as follows:

                                               JURISDICTION AND VENUE

                           1.       The United States Bankruptcy Court for the District of Delaware

         (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. §

         157(b)(2), and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
         applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
         (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
         headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
01:24098539.2
                       Case 18-11736-KG        Doc 575       Filed 01/24/19   Page 2 of 10



         Procedure for the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

         Motion to the extent it is later determined that the Court, absent consent of the parties, cannot

         enter final orders or judgments in connection herewith consistent with Article III of the United

         States Constitution. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                       2.      The statutory predicates for the relief requested herein are section 1121(d)

         of the Bankruptcy Code, Rule 9006 of the Federal Rules of Bankruptcy Procedure

         (the “Bankruptcy Rules”) and Local Rule 9006-2.

                                                BACKGROUND

         A.     General Background

                       3.      On July 29, 2018 (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases are being

         jointly administered pursuant to Bankruptcy Rule 1015(b). The Debtors continue to operate their

         business and manage their properties as debtors-in-possession pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code.

                       4.      On August 8, 2018 the Office of the United States Trustee for the District

         of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors in these

         chapter 11 cases (the “Committee”). No trustee or examiner has been appointed in these chapter

         11 cases.

                       5.      Information regarding the Debtors’ businesses, capital structure, and the

         circumstances leading to these chapter 11 cases is set forth in the Declaration of Robert D.

         Albergotti in Support of Chapter 11 Petitions and First-Day Motions [Docket No. 12] (the “First

         Day Declaration”).


01:24098539.2
                                                         2
                           Case 18-11736-KG            Doc 575        Filed 01/24/19   Page 3 of 10



         B.         Sale Process

                            6.       As set forth in the First Day Declaration, the Debtors’ paramount goal in

         these chapter 11 cases was to maximize the value of their estates for the benefit of the Debtors’

         creditor constituencies and other stakeholders through the sale of the their business units and

         remaining assets. To that end, the initial months of these chapter 11 cases have been focused

         almost exclusively on the sale process, and, as a consequence of the Debtors’ efforts, the

         following sales have been approved and consummated:

                            a.       On September 26, 2018, the Court entered an order [Docket No. 324]
                                     approving the sale of substantially all of the Debtors’ assets related to the
                                     Hickory Chair, Pearson, Maitland-Smith, and La Barge Brands (the
                                     “Luxury Sale”). The Luxury Sale closed on October 12, 2018.

                            b.       On September 27, 2018, the Court entered a final order2 [Docket No. 331]
                                     authorizing, among other things, the Debtors to enter into and perform
                                     their obligations under that certain store closing and asset disposition
                                     agreement dated as of August 29, 2018, by and among SB360 Capital
                                     Partners, LLC. The store closing sales remain ongoing.

                            c.       On October 23, 2018, the Court entered orders [Docket Nos. 392–395]
                                     approving the sales of the Debtors’ intellectual property and other assets
                                     related to the Debtors’ business of designing, manufacturing, sourcing,
                                     licensing, and selling home furnishings under the Broyhill, Thomasville,
                                     Drexel, Drexel Heritage, and Henredon brands. Each of these sales closed
                                     November 8, 2018.

         By and large, the Debtors’ sale process has been a success, producing far greater returns than

         originally projected, and although the store closing sales are ongoing the sale process is largely

         complete. Accordingly, the Debtors have transitioned their efforts to winding down their affairs,

         and determining an appropriate strategy for making distributions to creditors.




         2
             An amended final order was entered on September 28, 2018 [D.I. 335].

01:24098539.2
                                                                  3
                          Case 18-11736-KG             Doc 575         Filed 01/24/19       Page 4 of 10



                                                    RELIEF REQUESTED

                           7.       By this Motion, the Debtors request entry of an order extending the

         periods during which only the Debtors may file a chapter 11 plan and solicit acceptances thereof

         by approximately ninety (90) days each, pursuant to section 1121(d)(1) of the Bankruptcy Code.

         Absent further extension, the Plan Period and Solicitation Period (each as defined below) will

         expire on January 25, 2019 and April 25, 2019, respectively.3 The Debtors seek to extend the

         Plan Period and Solicitation Period through and including April 25, 2019 and July 24, 2019,

         respectively, without prejudice to the Debtors’ right to seek further extensions of the Exclusive

         Periods (as defined below), as may be appropriate under the circumstances. This Motion is the

         Debtors’ second request to extend the Exclusive Periods. See D.I. 466 (the “First Extension

         Motion”).

                                           BASIS FOR REQUESTED RELIEF

                           8.       Section 1121(b) of the Bankruptcy Code provides for an initial period of

         one hundred and twenty (120) days after commencement of a chapter 11 case during which a

         debtor has the exclusive right to propose and file a chapter 11 plan (the “Plan Period”).

         11 U.S.C. § 1121(b). If a debtor files a plan during the Plan Period, section 1121(c)(3) of the

         Bankruptcy Code provides a debtor with an additional sixty (60) days following the expiration of

         such Plan Period (or 180 days following the commencement of the case) to solicit acceptances of

         the plan without completing plan filings (the “Solicitation Period,” and together with the Plan

         Period, the “Exclusive Periods”). 11 U.S.C. § 1121(c)(3). Section 1121(d) permits the Court to

         extend the Exclusive Periods for “cause.” For the reasons set forth herein, “cause” exists to

         extend the Exclusive Periods.
         3
            Pursuant to Local Rule 9006-2, the filing of this Motion prior to the expiration of the current Exclusive Periods
         shall automatically extend the Exclusive Periods until the Court acts on the Motion without the necessity for entry of
         a bridge order.
01:24098539.2
                                                                   4
                         Case 18-11736-KG            Doc 575         Filed 01/24/19      Page 5 of 10



         A.      Section 1121(d) of the Bankruptcy Code Permits
                 the Court to Extend the Exclusive Periods “For Cause”

                          9.       The Exclusive Periods are designed to provide debtors with a full and fair

         opportunity to propose a consensual plan and solicit acceptances of such plan, without disruption

         to the administration of the estate that may result from the filing of competing plans by non-

         debtor parties. To this end, where the Exclusive Periods prove to be unfeasible timeframes,

         section 1121(d) of the Bankruptcy Code allows the Court to extend such Exclusive Periods for

         cause. 11 U.S.C. § 1121(d).4 Although the Bankruptcy Code does not define the term “cause,”

         the legislative history indicates it is intended to be a flexible standard to balance the competing

         interests of a debtor and its creditors. See H.R. REP. NO. 95–595, at 231–32 (1978), reprinted in

         1978 U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts

         flexibility to protect a debtor’s interests by allowing unimpeded opportunity to negotiate

         settlement of debts without interference from other parties in interest).

                          10.      Congress built flexibility into section 1121 of the Bankruptcy Code to give

         a debtor sufficient opportunity to stabilize its business operations at the outset of its chapter 11

         case and to negotiate an effective plan with its creditors. In re Newark Airport/Hotel Ltd. P’ship,

         156 B.R. 444, 451 (Bankr. D. N.J.), aff’d, 155 B.R. 93 (D.N.J. 1993) (noting that Congress

         designed chapter 11 provisions to enable a debtor to remain in control for some period of time,

         thereby making reorganization an attractive alternative to financially troubled companies);

         Gaines v. Perkins (In re Perkins), 71 B.R. 294, 297–98 (W.D. Tenn. 1987) (Congress designed

         section 1121 to give the debtor time to reach an agreement with its creditors regarding a plan of

         reorganization).

         4
           Pursuant to section 1121(d)(1) of the Bankruptcy Code, the Plan Period may not be extended beyond a date that is
         eighteen (18) months after the commencement of a chapter 11 case. 11 U.S.C. § 1121(d)(1). Pursuant to section
         1121(d)(2), the Solicitation Period may not be extended beyond a date that is twenty (20) months after the
         commencement of a chapter 11 case. 11 U.S.C. § 1121(d)(2).
01:24098539.2
                                                                 5
                       Case 18-11736-KG            Doc 575       Filed 01/24/19   Page 6 of 10



                        11.         In making the determination to affirm or deny a request to extend the

         Exclusive Periods for “cause,” courts have considered a variety of factors, including:

                              (a)      The size and complexity of the debtor’s case;

                              (b)      The necessity of sufficient time to negotiate and prepare adequate
                                       information;

                              (c)      The existence of good-faith progress towards reorganization;

                              (d)      Whether the debtor is paying its debts as they become due;

                              (e)      Whether the debtor has made progress negotiating with creditors;

                              (f)      The length of time a case has been pending;

                              (g)      Whether the debtor is seeking an extension to pressure creditors; and

                              (h)      Whether or not unresolved contingencies exist.

         In re Cent. Jersey Airport Servs., LLC, 228 B.R. 176, 184 (Bankr. D.N.J. 2002) (citations

         omitted); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987) (citing to

         most of the factors listed above in determining whether to extend the exclusive periods); In re

         United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986) (holding that the debtor showed

         “cause” to extend its exclusive period based upon certain of above-quoted factors).

                        12.         The facts and circumstances of these chapter 11 cases justify extending the

         Exclusive Periods.

         B.     Cause Exists for an Extension of the Plan Period

                        13.         The Debtors have been operating under the protection of chapter 11 for

         approximately six (6) months, during which time they have achieved significant progress, most

         prominently the aforementioned: (i) sale of the Luxury Business; (ii) negotiating, entering into,

         and obtaining approval of the agency agreement and related store closing sales; and (iii) sales of

         the Debtors’ intellectual property, certain real property, machinery and equipment, and raw

         materials. The Debtors have and will continue to work diligently in an effort to preserve and
01:24098539.2
                                                             6
                       Case 18-11736-KG          Doc 575       Filed 01/24/19    Page 7 of 10



         maximize the value of their estates for the benefit of their creditors and other parties in interest.

         A detailed summary of the Debtors’ activities during the first three (3) months of these chapter

         11 cases is set forth in the First Extension Motion and is incorporated herein by reference.

                        14.     Since the filing of the First Extension Motion, the Debtors have continued

         to work diligently to maximize the value of their estates for the benefit of their creditors. Among

         other things, the Debtors have: (i) sought and obtained Court approval for the sale of significant

         additional estate assets, including their corporate headquarters [D.I. 467, 467, 497, 502, 525 &

         571]; (ii) obtained Court approval to establish certain bar dates for the filing of proofs of claim in

         these chapter 11 cases [D.I. 468 & 499]; (iii) obtained Court approval of procedures to govern

         the Debtors’ sale of certain miscellaneous assets [D.I. 567]; (iv) commenced adversary

         proceedings against a number of legacy franchisee customers seeking recovery and turnover of

         significant estate assets; (v) continued to work with their key constituents to structure and

         negotiate the terms of a chapter 11 plan; and (vi) handled the various other tasks related to the

         administration of the chapter 11 cases and the Debtors’ estates.

         C.     Other Relevant Factors Favor Extending the Exclusive Periods

                (i)     The Size, Complexity, and Duration of These Chapter 11 Cases

                        15.     As set forth in the First Extension Motion the Debtors’ chapter 11 cases

         are sufficiently large and complex to warrant the requested extension of the Exclusive Periods.

         The chapter 11 cases involve five (5) Debtors with business operations that spanned the globe.

         Despite the Debtors’ expansive operations the Debtors completed the robust sale process

         described above in under six (6) months. Throughout these chapter 11 cases, the Debtors have

         cooperated and communicated with their secured lenders and the Committee. The complexity of




01:24098539.2
                                                           7
                        Case 18-11736-KG        Doc 575       Filed 01/24/19   Page 8 of 10



         the issues addressed and the time, effort and planning required to obtain the progress made thus

         far simply cannot be overstated.

                (ii)    Good Faith Progress Made in These Chapter 11 Cases

                        16.    As noted above, the Debtors have made significant and material progress

         in these chapter 11 cases and are presently engaged in discussions with their secured lenders and

         the Committee regarding strategies to wind-down their operations and make distributions to

         creditors. The progress made thus far is a result of the tireless efforts of the Debtors and their

         professional advisors, their secured lenders, the Committee, and various other parties in interest

         in these chapter 11 cases, to stabilize the Debtors’ businesses and maximize value to their estates

         through a robust and efficient sale process. Accordingly, the Debtors submit that this factor

         weighs in favor of extending the Exclusive Periods.

                (iii)   The Necessity of Sufficient Time to Negotiate and Prepare Adequate
                        Information

                        17.    As set forth above, the Debtors and their professionals have focused much

         of their time, energy, and resources in the early stages of these chapter 11 cases on smoothly

         transitioning the Debtors’ business into chapter 11 and conducting a successful sale process. As

         noted above, in the time since the filing the First Extension Motion the Debtors have continued

         managing the various essential time and resource-consuming tasks associated with operating in

         chapter 11 while simultaneously working with their key constituents to develop an efficient,

         value-maximizing exit plan. The Debtors believe that, in light of the progress that they have

         made thus far and their demonstrated efforts to work cooperatively with their stakeholders it is

         reasonable and appropriate that the Debtors be granted the modest extension of time requested

         herein to negotiate and finalize a chapter 11 plan. Accordingly, the Debtors submit that this

         factor weighs in favor of allowing the Debtors to extend the Exclusive Periods.

01:24098539.2
                                                          8
                         Case 18-11736-KG       Doc 575       Filed 01/24/19    Page 9 of 10



                  (iv)   The Debtors are Paying Their Debts as They Come Due

                         18.    The requested extension of the Exclusive Periods will not prejudice the

         legitimate interests of postpetition creditors, as the Debtors continue to make timely payments on

         their undisputed postpetition obligations (other than occasional inadvertent delays or errors). As

         such, this factor also weighs in favor of allowing the Debtors to extend the Exclusive Periods.

                  (v)    The Debtors are Not Seeking an Extension to Pressure Creditors

                         19.    The Debtors have no ulterior motive in seeking an extension of the

         Exclusive Periods. The Debtors believe that they have worked diligently since the filing of these

         chapter 11 cases to maximize the value of their assets for all stakeholders, and require the

         extension sought by this Motion in order to exit chapter 11 in an orderly and efficient manner.

         The Debtors are not seeking an extension to pressure creditors or other parties in interest.

                  (vi)   Termination of the Debtors’ Exclusive Periods Would Adversely Impact
                         These Chapter 11 Cases

                         20.    Termination of the Exclusive Periods would adversely impact the Debtors’

         efforts to preserve and maximize the value of these estates and the progress of these chapter 11

         cases. In effect, if this Court were to deny the Debtors’ request for an extension of the Exclusive

         Periods, any party in interest would be free to propose a chapter 11 plan for the Debtors.

         Terminating the Exclusive Periods would only serve to foster a chaotic environment and only

         add the opportunity for parties to engage in mischievous and counterproductive behavior in

         pursuit of alternatives that are simply not feasible under the circumstances of these chapter 11

         cases.

                         21.    Based upon the foregoing, the Debtors respectfully submit that cause

         exists to extend the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.

         Specifically, the Debtors request that the Plan Period and Solicitation Period be extended through

01:24098539.2
                                                          9
                       Case 18-11736-KG         Doc 575     Filed 01/24/19      Page 10 of 10



         and including April 25, 2019 and July 24, 2019, respectively, without prejudice to the Debtors’

         right to seek further extensions of the Exclusive Periods, as may be appropriate under the

         circumstances.

                                                      NOTICE

                          22.   Notice of the Motion has been provided to: (i) the U.S. Trustee; (ii) PNC

         Bank, National Association, in its capacity as Pre-Petition Agent and DIP Agent; (iii) KPS

         Special Situations Fund III (A), L.P., in its capacity as Pre-Petition Term Agent; (iv) counsel to

         the Committee; and (v) those parties who have filed formal requests for notice in these chapter

         11 cases pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that, in light of the

         nature of the relief requested, no other or further notice need be given.

                                                  CONCLUSION

                          WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

         that the Court (a) enter the Proposed Order and (b) grant such other and further relief as the

         Court may deem just and proper.


         Dated: January 24, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                   /s/ Shane M. Reil
                                                   Pauline K. Morgan (No. 3650)
                                                   Kenneth J. Enos (No. 4544)
                                                   Jaime Luton Chapman (No. 4936)
                                                   Ashley E. Jacobs (No. 5635)
                                                   Shane M. Reil (No. 6195)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253

                                                   Counsel to the Debtors and Debtors in Possession



01:24098539.2
                                                          10
